Dear Senator Chabert:
This office is in receipt of your opinion request, which has been directed to me for research and reply.  You inquire whether a state legislator may enter into a professional service contract with Southern University for the purpose of developing the Sicklecell Anemia Program.
This office has previously addressed this issue and determined the provisions of Louisiana's Dual Officeholding Law do not prohibit this arrangement.  "Employment" is defined in LSA-R.S. 42:62(3) as:
     ". . . any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof."
If the university is not engaging the state legislator as an employee on a salary or per diem basis, and the relationship is one of contract rather than "employment" as defined in R.S.42:62(3), then the provisions of the Dual Officeholding statute are not violated.  This conclusion is in accord with previous Attorney General Opinion Numbers 88-653 and 88-618, copies of which we enclose for your further review.
It is the opinion of this office a state legislator may enter into a contract to perform consulting services for Southern University regarding the Sicklecell Anemia Program.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK 0170E